Exhibit 10.1

Incremental Term Loan CUSIP Number: 00087UAD1

 

 

 

$300,000,000

INCREMENTAL TERM LOAN AGREEMENT

dated as of March 7, 2013,

by and among

ACI WORLDWIDE, INC.,

as Borrower,

the 2013 Incremental Term Lenders referred to herein,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

WELLS FARGO SECURITIES, LLC,

RBS CITIZENS, N.A.,

SOVEREIGN BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION

and

FIFTH THIRD BANK,

as Joint Lead Arrangers and Joint Book-Running Managers

RBS CITIZENS, N.A.,

SOVEREIGN BANK, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

BANK OF AMERICA, N.A.

and

FIFTH THIRD BANK,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

INCREMENTAL TERM LOAN AGREEMENT

THIS INCREMENTAL TERM LOAN AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of March 7,
2013, is entered into by and among ACI WORLDWIDE, INC., a Delaware corporation
(the “Borrower”), the incremental term lenders party hereto (the “2013
Incremental Term Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent on behalf of the Lenders
(in such capacity, the “Administrative Agent”).

STATEMENT OF PURPOSE

The Borrower, the banks and other financial institutions party thereto (the
“Lenders”) and the Administrative Agent are parties to that certain Credit
Agreement dated as of November 10, 2011 (as supplemented by that certain Consent
and Waiver No. 1 to Credit Agreement, dated as of May 9, 2012 (as amended by the
First Amendment to Consent and Waiver No. 1 to Credit Agreement, dated as of
August 9, 2012) and by the certain Consent and Waiver No. 2 to Credit Agreement,
dated as of August 29, 2012 and as amended and supplemented by the First
Amendment and Consent and Waiver No. 3 to Credit Agreement dated as of
September 11, 2012, that certain Second Amendment to Credit Agreement dated as
of December 20, 2012 and that certain Third Amendment to Credit Agreement and
First Amendment to Subsidiary Guaranty Agreement dated as of March 4, 2013 and
as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

The Borrower has informed the Administrative Agent that it intends to consummate
the Online Resources Acquisition and acquire the Online Resources Acquired
Business pursuant to (a) the purchase by Online Resources AcquisitionCo of all
of Online Resources’ Series A-1 convertible preferred stock (collectively, the
“Online Resources Preferred Shares”) from the holders thereof at a cash price
equal to the “Series A-1 Preference Amount” (as defined in the Certificate of
Designations, Powers, Preferences and Rights for the Online Resources Preferred
Shares filed with the Delaware Secretary of State on July 3, 2006) immediately
following the purchase of Online Resources Shares tendered to, and accepted by,
Online Resources AcquisitionCo pursuant to the Online Resources Tender Offer on
the Online Resources Tender Offer Closing Date (as defined below) pursuant to
the Online Resources Shareholder Agreement and (b) the Online Resources Tender
Offer. If the Online Resources Tender Offer Closing Date occurs, as soon as
practicable thereafter, the Borrower intends to consummate the Online Resources
Merger pursuant to the Online Resources Acquisition Agreement.

In order to finance the consideration for the Online Resources Acquisition,
including, without limitation, the purchase of the Online Resources Preferred
Shares (such consideration, the “Online Resources Acquisition Consideration”),
which consideration shall not exceed $275,000,000 (such amount, the “Online
Resources Maximum Consideration”), the Borrower has requested that the 2013
Incremental Term Lenders make an Incremental Term Loan in an aggregate principal
amount of $300,000,000 (the “2013 Incremental Term Loan”) in accordance with the
terms and conditions of Section 2.8 of the Credit Agreement.

Subject to the terms and conditions of this Agreement, the 2013 Incremental Term
Lenders are willing to make the 2013 Incremental Term Loan.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Capitalized Terms. All capitalized undefined terms used in this
Agreement (including, without limitation, in the introductory paragraph and the
Statement of Purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement. This Agreement shall be a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents and shall constitute a “Lender
Addition and Acknowledgment Agreement” and an “Incremental Term Loan
Notification” for purposes of Section 2.8 of the Credit Agreement.

SECTION 2. Defined Terms. For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms shall have the meanings set
forth below (such meanings to be equally applicable to the singular and plural
forms thereof):

“2013 Incremental Borrowing Date” has the meaning assigned thereto in
Section 3(b) of this Agreement.

“2013 Incremental Escrow Account” means a blocked account of the Borrower held
at Wells Fargo, which account shall be subject to a perfected first priority
security interest of the Administrative Agent to secure the Secured Obligations
pursuant to arrangements and documentation (including, without limitation, the
2013 Incremental Escrow Agreement and such other agreements as are necessary to
grant and perfect the security interest of the Administrative Agent in the 2013
Incremental Escrow Collateral) in form and substance reasonably satisfactory to
the Administrative Agent.

“2013 Incremental Escrow Agent” means Wells Fargo, as escrow agent under the
2013 Incremental Escrow Agreement and any successor escrow agent thereunder.

“2013 Incremental Escrow Agreement” has the meaning assigned thereto in
Section 5(a) of this Agreement.

“2013 Incremental Escrow Collateral” means all of the Borrower’s right, title
and interest in and to the 2013 Incremental Escrow Property, the 2013
Incremental Escrow Account and the 2013 Incremental Escrow Agreement.

“2013 Incremental Escrow Property” has the meaning assigned to the term “Escrow
Property” in the 2013 Incremental Escrow Agreement.

“2013 Incremental Excess Proceeds” means, if the Online Resources Merger shall
occur after the Online Resources Tender Offer Closing Date, the amount of any
proceeds of the 2013 Incremental Term Loan funded on or prior to the Online
Resources Tender Offer Closing Date that are in excess of the 2013 Tender
Financing Amount.

“2013 Incremental Maturity Date” means the first to occur of (a) November 10,
2016 or (b) the date of acceleration of the 2013 Incremental Term Loan pursuant
to Section 12.2(a) of the Credit Agreement.

“2013 Incremental Notice of Borrowing” means a notice of borrowing in form and
substance reasonably satisfactory to the Administrative Agent.

“2013 Incremental Pre-Funded Amount” means, collectively, (a) the proceeds of
the 2013 Incremental Term Loan funded prior to the Online Resources Tender Offer
Closing Date and (b) any 2013 Incremental Excess Proceeds.

 

2



--------------------------------------------------------------------------------

“2013 Incremental Term Lender” has the meaning assigned thereto in the
introductory paragraph of this Agreement.

“2013 Incremental Term Loan” has the meaning assigned thereto in the Statement
of Purpose of this Agreement.

“2013 Incremental Term Loan Closing Date” has the meaning assigned thereto in
Section 4 of this Agreement.

“2013 Incremental Term Loan Commitment” means, with respect to each 2013
Incremental Term Lender, the amount set forth opposite such 2013 Incremental
Term Lender’s name on Schedule A attached hereto (which such schedule shall
supplement Schedule 1.1 to the Credit Agreement). The aggregate 2013 Incremental
Term Loan Commitment on the 2013 Incremental Term Loan Closing Date with respect
to all of the 2013 Incremental Term Lenders shall be $300,000,000.

“2013 Incremental Term Loan Expiration Date” means the earlier of (a) the date
that is six months after the Incremental Term Loan Closing Date and (b) the
Online Resources Acquisition Expiration Date.

“2013 Incremental Term Loan Percentage” means, with respect to any 2013
Incremental Term Lender at any time, the percentage of the total unused 2013
Incremental Term Loan Commitments represented by such 2013 Incremental Term
Lender’s unused 2013 Incremental Term Loan Commitment.

“2013 Incremental Term Loan Unused Fee” has the meaning assigned thereto in
Section 3(f) of this Agreement.

“2013 Incremental Unused Fee Termination Date” has the meaning assigned thereto
in Section 3(f) of this Agreement.

“2013 Tender Financing Amount” means, the sum, without duplication, of (a) the
portion of the Online Resources Acquisition Consideration that is required to be
paid under the Online Resources Tender Offer Documents in respect of the Online
Resources Shares accepted by, and tendered to, Online Resources AcquisitionCo on
the Online Resources Tender Offer Closing Date, (b) the portion of the Online
Resources Acquisition Consideration that is required to be paid under the Online
Resources Acquisition Documents in respect of the Online Resources Preferred
Shares purchased by Online Resources AcquisitionCo, (c) the Transaction Costs
payable on the Online Resources Tender Offer Closing Date in connection with the
Online Resources Tender Offer and the purchase of the Online Resources Preferred
Shares by Online Resources AcquisitionCo, (d) the amount necessary to refinance
all existing Indebtedness of the Online Resources Acquired Business to be
refinanced on the Online Resources Tender Offer Closing Date and (e) all fees,
commissions and expenses payable on or prior to the Online Resources Tender
Offer Closing Date in connection with the 2013 Incremental Term Loan.

“2013 Tender Financing Date” has the meaning assigned thereto in Section 5(b) of
this Agreement.

“New Credit Parties” has the meaning assigned thereto in Section 7(a) of this
Agreement.

“Online Resources Acquisition Consideration” has the meaning assigned thereto in
the Statement of Purpose of this Agreement.

 

3



--------------------------------------------------------------------------------

“Online Resources Material Adverse Effect” means, with respect to Online
Resources, any event, change, effect, development, condition or occurrence (each
an “Effect”), individually or in the aggregate with all other Effects, that is
or could reasonably be expected to be materially adverse on, or with respect to,
the business, financial condition or results of operations of the Online
Resources Acquired Business, taken as a whole; provided, however, that none of
the following will be deemed in themselves, either alone or in combination, to
constitute or be taken into account in determining whether there has been, or
will be, an Online Resources Material Adverse Effect: any Effect (a) in or
generally affecting the economy or the financial or securities markets in the
countries or industries in which the Online Resources Acquired Business operates
generally or (b) to the extent resulting from or arising out of (i) any changes
in law or GAAP, (ii) any natural disasters or weather-related event, (iii) any
changes in national or international political conditions, including any
engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war, the outbreak or escalation of hostilities or acts of
war, sabotage or terrorism, (iv) Online Resources’ failure to meet any internal
or published projections, forecasts or revenue or earnings predictions (it being
understood that the facts or occurrences giving rise or contributing to such
failure may be deemed to constitute, or be taken into account in determining
whether there has been or could reasonably be expected to be, an Online
Resources Material Adverse Effect), (v) any change in the market price or
trading volume of Online Resources’ securities (it being understood that the
facts or occurrences giving rise or contributing to such change may be deemed to
constitute, or be taken into account in determining whether there has been or
could reasonably be expected to be, an Online Resources Material Adverse Effect
unless such change results from the matters set forth in clauses (a) or (b)(i),
(ii), (iii), (iv), (vi), (vii), (viii) or (ix)), (vi) costs incurred by Online
Resources in connection with the Online Resources Acquisition Agreement or the
transactions contemplated thereby, including financial advisory and legal costs,
including legal costs resulting from the execution or announcement of the Online
Resources Acquisition Agreement, (vii) any change attributable predominantly to
the negotiation, execution, announcement, pendency or pursuit of the
Transactions (as defined in the Online Resources Acquisition Agreement),
including any cancellation or delays in customer orders, any reduction in sales
and any disruption in supplier, distributor, partner or similar relationships,
(viii) the matters specifically identified in Part B of the Disclosure Schedule
of the Online Resources Acquisition Agreement, (ix) any change arising from or
relating to compliance with the express terms of the Online Resources
Acquisition Agreement, or action taken, or failure to act, to which the Borrower
or Online Resources AcquisitionCo and the Arranger have consented, but only to
the extent, in each of clauses (a), (b)(i), (b)(ii) and (b)(iii) that such
Effect does not affect the Online Resources Acquired Business, taken as a whole,
in a disproportionate manner relative to other participants in the industries in
which the Online Resources Acquired Business operates.

“Online Resources Maximum Consideration” has the meaning assigned thereto in the
Statement of Purpose of this Agreement.

“Online Resources Preferred Shares” has the meaning assigned thereto in the
Statement of Purpose of this Agreement.

“Online Resources Tender Offer Closing Date” means the date on which the Online
Resources Shares are initially accepted for payment under the Online Resources
Tender Offer in accordance with the Online Resources Acquisition Documents.

“Required 2013 Incremental Term Lenders” means, at any date, any combination of
2013 Incremental Term Lenders holding more than fifty percent (50%) of the
aggregate amount of the 2013 Incremental Term Loan Commitment or, if such 2013
Incremental Term Loan Commitment has been terminated, any combination of 2013
Incremental Term Lenders holding more than fifty percent (50%) of

 

4



--------------------------------------------------------------------------------

the aggregate outstanding 2013 Incremental Term Loans; provided that the 2013
Incremental Term Loan Commitment of, and the portion of the 2013 Incremental
Term Loan, as applicable, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required 2013 Incremental
Term Lenders.

“Subsequent Offering Period” has the meaning set forth in the Online Resources
Acquisition Agreement.

“Subsequent Offering Period Closing Date” means the date of closing of the
purchase of the Online Resources Shares under the Online Resources Tender Offer
during any “Subsequent Offering Period” in accordance with the Online Resources
Tender Offer Documents.

SECTION 3. 2013 Incremental Term Loan.

(a) Term Loan Availability. Subject to the terms and conditions of this
Agreement and the Credit Agreement, each 2013 Incremental Term Lender severally
agrees to make the 2013 Incremental Term Loan to the Borrower in a single draw
at any time from the 2013 Incremental Term Loan Closing Date through the 2013
Incremental Term Loan Expiration Date in a principal amount equal to such 2013
Incremental Term Lender’s 2013 Incremental Term Loan Commitment. Notwithstanding
the foregoing, if the 2013 Incremental Term Loan Commitment is not drawn on or
prior to the 2013 Incremental Term Loan Expiration Date, the undrawn amount
shall automatically be cancelled.

(b) Procedure for Advance of 2013 Incremental Term Loan. The Borrower shall give
the Administrative Agent an irrevocable 2013 Incremental Notice of Borrowing
prior to 11:00 a.m. (i) on the same Business Day if the 2013 Incremental Term
Loan is requested as a Base Rate Loan and (ii) at least three (3) Business Days
before the funding of the 2013 Incremental Term Loan if the 2013 Incremental
Term Loan is requested as a LIBOR Rate Loan (provided that in the case of any
proposed borrowing of the 2013 Incremental Term Loan within three (3) Business
Days of the 2013 Incremental Term Loan Closing Date that will bear interest at
the LIBOR Rate, the Borrower has delivered to the Administrative Agent a letter
in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the 2013 Incremental Term Lenders in the manner set forth in
Section 5.9 of the Credit Agreement), of its intention to borrow, specifying
(A) the date of such borrowing (the “2013 Incremental Borrowing Date”), which
shall be a Business Day, (B) whether the 2013 Incremental Term Loan is to be a
LIBOR Rate Loan or a Base Rate Loan, and (C) in the case of a LIBOR Rate Loan,
the duration of the Interest Period applicable thereto. Upon receipt of such
2013 Incremental Notice of Borrowing from the Borrower, the Administrative Agent
shall promptly notify each 2013 Incremental Term Lender thereof. Not later than
1:00 p.m. on the proposed 2013 Incremental Borrowing Date, each 2013 Incremental
Term Lender will make available to the Administrative Agent for the account of
the Borrower, at the Administrative Agent’s Office in immediately available
funds, its 2013 Incremental Term Loan Percentage of the 2013 Incremental Term
Loan. The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of the 2013 Incremental Term Loan in immediately available
funds by wire transfer to such Person or Persons as may be designated by the
Borrower in the applicable letter of direction delivered pursuant to Section 5
of this Agreement; provided that, notwithstanding anything to the contrary in
this Agreement or any other Loan Document or any letter of direction provided by
the Borrower, if the borrowing of the 2013 Incremental Term Loan will result in
a 2013 Incremental Pre-Funded Amount, the portion of the proceeds thereof
constituting a 2013 Incremental Pre-Funded Amount shall be funded directly into
the 2013 Incremental Escrow Account maintained in accordance with the 2013
Incremental Escrow Agreement.

 

5



--------------------------------------------------------------------------------

(c) Escrow of 2013 Incremental Term Loans.

(i) If the borrowing of the 2013 Incremental Term Loan will result in a 2013
Incremental Pre-Funded Amount, the Borrower, the Administrative Agent and the
2013 Incremental Escrow Agent shall enter into the 2013 Incremental Escrow
Agreement, pursuant to which the Administrative Agent, on behalf of the Lenders,
will deposit any 2013 Incremental Pre-Funded Amount into the 2013 Incremental
Escrow Account on the 2013 Incremental Borrowing Date. The Borrower shall grant
the Administrative Agent, for the benefit of the Secured Parties, a first
priority security interest in the 2013 Incremental Escrow Collateral.

(ii) The parties hereto hereby agree that the funds held in the 2013 Incremental
Escrow Account will be released (pursuant to the 2013 Incremental Escrow
Agreement) to the Borrower (or its designee) as follows:

(A) on the 2013 Tender Financing Date, the 2013 Tender Financing Amount;

(B) on each applicable Subsequent Offering Period Closing Date, the amount
necessary to finance the following (without duplication): (1) the portion of the
Online Resources Acquisition Consideration that is required to be paid under the
Online Resources Tender Offer Documents in respect of the Online Resources
Shares accepted by, and tendered to, Online Resources AcquisitionCo for payment
on such Subsequent Offering Period Closing Date, and (2) the Transaction Costs
payable on such Subsequent Offering Period Closing Date;

(C) on the Online Resources Acquisition Closing Date, (1) the portion of the
Online Resources Acquisition Consideration that is required to be paid on the
Online Resources Acquisition Closing Date under the Online Resources Acquisition
Documents in respect of the Online Resources Merger, (2) the Transaction Costs
payable on the Online Resources Acquisition Closing Date in connection with the
Online Resources Merger and (3) all fees, commissions and expenses payable in
connection with the 2013 Incremental Term Loan and the other transactions
contemplated hereby; and

(D) on the date of any voluntary or mandatory prepayment of amounts in the 2013
Incremental Escrow Account pursuant to Section 3(d)(i) or (ii) of this
Agreement, the amount required to be paid thereunder.

(d) Payments and Repayments of 2013 Incremental Term Loans.

(i) Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time, without premium or penalty, to prepay the 2013 Incremental
Term Loan in accordance with Section 4.5(a) of the Credit Agreement; provided,
however, that (A) any such voluntary prepayment made prior to the consummation
of the Online Resources Merger shall be applied first to the portion of the 2013
Incremental Term Loan received by the Borrower and thereafter to amounts in the
2013 Incremental Escrow Account and (B) prior to the voluntary prepayment of any
amounts in the 2013 Incremental Escrow Account, the Borrower shall have provided
a written notice in accordance with the 2013 Incremental Escrow Agreement to the
2013 Incremental Escrow Agent directing the release of such amounts to the
Administrative Agent.

 

6



--------------------------------------------------------------------------------

(ii) Mandatory Prepayments.

(A) The 2013 Incremental Term Loan shall be subject to mandatory prepayments
pursuant to Section 4.5(b) (other than clause (vi) thereof) of the Credit
Agreement.

(B) All amounts in the 2013 Incremental Escrow Account shall be released to the
Administrative Agent for the account of the 2013 Incremental Term Lenders on the
2013 Incremental Term Loan Expiration Date and the Borrower agrees that it will
promptly provide written notice thereof in accordance with the 2013 Incremental
Escrow Agreement directing the 2013 Incremental Escrow Agent to release such
amounts to the Administrative Agent in accordance with this clause (B).

(C) Any mandatory prepayments of the 2013 Incremental Term Loan pursuant to
clause (A) above that are made prior to the Online Resources Acquisition Closing
Date shall be applied first to the portion of the 2013 Incremental Term Loan
received by the Borrower and thereafter to amounts in the 2013 Incremental
Escrow Account and the Borrower agrees that it will promptly provide written
notice thereof in accordance with the 2013 Incremental Escrow Agreement
directing the 2013 Incremental Escrow Agent to release such amounts to the
Administrative Agent in accordance with this clause (C).

(iii) Repayment of 2013 Incremental Term Loan. Except to the extent due or paid
sooner pursuant to the provisions of the Credit Agreement or this Agreement, the
Borrower will repay the aggregate outstanding principal of the 2013 Incremental
Term Loan in consecutive quarterly installments on the last Business Day of each
of March, June, September and December commencing June 30, 2013 as set forth
below, except as the amounts of individual installments may be adjusted pursuant
to Section 4.5 of the Credit Agreement:

 

Date

   Payment Amount –  2013
Incremental Term Loan  

June 30, 2013

   $ 5,625,000   

September 30, 2013

   $ 5,625,000   

December 31, 2013

   $ 9,375,000   

March 31, 2014

   $ 9,375,000   

June 30, 2014

   $ 9,375,000   

September 30, 2014

   $ 9,375,000   

December 31, 2014

   $ 11,250,000   

March 31, 2015

   $ 11,250,000   

June 30, 2015

   $ 11,250,000   

September 30, 2015

   $ 11,250,000   

December 31, 2015

   $ 11,250,000   

March 31, 2016

   $ 11,250,000   

June 30, 2016

   $ 11,250,000   

2013 Incremental Maturity Date

    
 
  All remaining outstanding principal
amounts of the 2013 Incremental
Term Loan   
  
  

 

7



--------------------------------------------------------------------------------

Any amortization payments made prior to the consummation of the Online Resources
Merger shall be applied first to the portion of the 2013 Incremental Term Loan
received by the Borrower and thereafter to amounts in the 2013 Incremental
Escrow Account and prior to the payment of any amounts in the 2013 Incremental
Escrow Account, the Borrower shall have provided a written notice in accordance
with the 2013 Incremental Escrow Agreement to the 2013 Incremental Escrow Agent
directing the release of such amounts to the Administrative Agent.

(iv) Effect of Repayment. Any amounts that are repaid or prepaid may not be
reborrowed.

(e) Applicable Margin. Beginning on the Calculation Date occurring after the
date on which the Borrower delivers to the Lenders financial statements for the
second full fiscal quarter after the funding of the 2013 Incremental Term Loan
(including, without limitation, any funding into the 2013 Incremental Escrow
Account), the Applicable Margin for the 2013 Incremental Term Loan will be
determined by the pricing grid below based on the Consolidated Total Leverage
Ratio; provided that prior to the Calculation Date after the Borrower delivers
to the Lenders financial statements for the second full fiscal quarter after the
funding of the 2013 Incremental Term Loan (including, without limitation, any
funding into the 2013 Incremental Escrow Account), the Applicable Margin shall
be the rate per annum set forth in Level II:

 

     Consolidated Total
Leverage Ratio    Base Rate Loans     LIBOR Rate Loans  

Level I

   ³3.25:1.00      1.50 %      2.50 % 

Level II

   ³2.75:1.00


and <3.25:1.00

     1.25 %      2.25 % 

Level III

   ³2.00:1.00 and
<2.75:1.00      1.00 %      2.00 % 

Level IV

   ³1.00:1.00 and
<2.00:1.00      0.75 %      1.75 % 

Level V

   <1.00:1.00      0.50 %      1.50 % 

The parties hereto acknowledge and agree that (i) the two paragraphs immediately
following the table in the definition of “Applicable Margin” in the Credit
Agreement (other than clause (a) of the paragraph immediately following such
table) shall apply to the 2013 Incremental Term Loan with references therein to
pricing and Pricing Levels being deemed to refer to the pricing and Pricing
Levels set forth in the table above in this Section and (ii) any amount of the
2013 Incremental Term Loan that is funded into the 2013 Incremental Escrow
Account shall, on and after the 2013 Incremental Borrowing Date, bear interest
at the LIBOR Rate or Base Rate (as set forth in the 2013 Incremental Notice of
Borrowing) plus the Applicable Margin set forth in this Section.

(f) Unused Fees. Commencing on the 2013 Incremental Term Loan Closing Date,
subject to Section 5.14(a)(iii)(A) of the Credit Agreement, the Borrower shall
pay to the Administrative Agent, for the account of the 2013 Incremental Term
Lenders, a non-refundable unused fee (the “2013 Incremental Term Loan Unused
Fee”) at a rate per annum of 0.50% of the average daily unused amounts of the
2013 Incremental Term Loan Commitment of the 2013 Incremental Term Lenders
(other than Defaulting

 

8



--------------------------------------------------------------------------------

Lenders, if any) in respect of the 2013 Incremental Term Loan from the 2013
Incremental Term Loan Closing Date through, but excluding, the earlier to occur
of (i) the funding of the full principal amount of the 2013 Incremental Term
Loan Commitment and (ii) the 2013 Incremental Term Loan Expiration Date (such
earlier date, the “2013 Incremental Unused Fee Termination Date”). All accrued
2013 Incremental Term Loan Unused Fees will be fully earned and due and payable
quarterly in arrears (calculated on a 360-day basis) and on the 2013 Incremental
Unused Fee Termination Date. For the purposes of Section 5.14 of the Credit
Agreement, the 2013 Incremental Term Loan Unused Fee shall be deemed to be a
“Commitment Fee”.

(g) Use of Proceeds.

(i) The proceeds of the 2013 Incremental Term Loan funded on or prior to the
Online Resources Tender Offer Closing Date will be used on the Online Resources
Tender Offer Closing Date to finance the 2013 Tender Financing Amount, with the
remainder of such proceeds, if applicable, to be funded into, or remain in, the
2013 Incremental Escrow Account.

(ii) If applicable, the proceeds of the 2013 Incremental Term Loan deposited
into the 2013 Incremental Escrow Account will be used as described in
Section 3(c) above.

(h) Other Terms and Conditions. Except to the extent otherwise set forth herein,
the terms and conditions applicable to the 2013 Incremental Term Loan shall be
the same as the terms and conditions applicable to the Term Loans; provided that
no amendment, waiver or consent of the Credit Agreement or this Agreement shall,
without the prior written consent of the Required 2013 Incremental Term Lenders,
amend, modify or waive Sections 4, 5, 6 or 7 of this Agreement or any other
provision of this Agreement or the Credit Agreement if the effect of such
amendment, modification or waiver is to require the 2013 Incremental Term
Lenders (pursuant to, in the case of any such amendment to a provision hereof or
thereof, other than Sections 4, 5, 6 or 7 of this Agreement, any substantially
concurrent request by the Borrower for a borrowing of the 2013 Incremental Term
Loan or release of funds from the 2013 Incremental Escrow Account) to make any
portion of the 2013 Incremental Term Loan, or for the release funds from the
2013 Incremental Escrow Account, when such 2013 Incremental Term Lenders would
not otherwise be required to do so.

(i) Designation of 2013 Incremental Term Loan. The 2013 Incremental Term Loan
shall be deemed to be an “Incremental Term Loan” for all purposes of the Loan
Documents.

SECTION 4. Conditions Precedent to Closing. The closing and effectiveness of
this Agreement shall be subject to the satisfaction of each of the following
conditions precedent (the date on which such conditions precedent are satisfied,
the “2013 Incremental Term Loan Closing Date”):

(a) Executed Documents. This Agreement, a reaffirmation agreement, in form and
substance reasonably satisfactory to the Administrative Agent, reaffirming each
Subsidiary Guarantor’s obligations under each Loan Document to which it is a
party and an Incremental Term Loan Note in favor of each 2013 Incremental Term
Lender that requests such a note, shall in each case have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto and
shall be in full force and effect.

 

9



--------------------------------------------------------------------------------

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate of the Borrower. A certificate from a Responsible
Officer of the Borrower to the effect that (A) all representations and
warranties of the Borrower and its Subsidiaries contained in this Agreement and
the other Loan Documents are true, correct and complete on and as of the 2013
Incremental Term Loan Closing Date, except for any representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall remain true, correct and complete in all respects as of such
earlier date; (B) as of the 2013 Incremental Term Loan Closing Date, the
Borrower will be in pro forma compliance with the financial covenants set forth
in Article X of the Credit Agreement (it being understood that the full
principal amount of the 2013 Incremental Term Loan Commitment shall be deemed to
be outstanding Indebtedness on the 2013 Incremental Term Loan Closing Date for
purposes of such pro forma calculations), together with supporting data
reasonably satisfactory to the Administrative Agent to evidence such compliance;
(C) neither the Borrower nor any of its Subsidiaries is in violation of any of
the covenants contained in this Agreement or the other Loan Documents to which
the Borrower or such Subsidiary is a party; (D) after giving effect to the
closing of this Agreement, no Default or Event of Default has occurred and is
continuing; and (E) each of the Credit Parties, as applicable, has satisfied
each of the conditions set forth in this Section 4.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the 2013 Incremental Term Loan Closing Date,
(C) resolutions duly adopted by the board of directors or other governing body
of such Credit Party authorizing and approving the borrowing of the 2013
Incremental Term Loan and the other transactions contemplated hereby and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 4(b)(iii) below.

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available and requested by the Administrative Agent, a certificate of
the relevant taxing authorities of such jurisdictions certifying that such
Credit Party has filed required tax returns and owes no delinquent taxes.

(iv) Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the transactions contemplated hereby and such other matters as the
Lenders shall request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the addressees thereof).

(c) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement without any action being taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the

 

10



--------------------------------------------------------------------------------

Credit Parties or such other transactions or that could seek or threaten any of
the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect.

(d) Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Borrower and its Subsidiaries,
and projections prepared by management of the Borrower, of balance sheets,
income statements and cash flow statements through the term of the Credit
Facility, which shall not be materially inconsistent with any financial
information or projections previously delivered to the Administrative Agent.

(e) Miscellaneous.

(i) Fees and Expenses. The Borrower shall have paid (A) to the Administrative
Agent, the Arranger and the Lenders the fees set forth or referenced in or
contemplated by that certain amended and restated fee letter, dated as of
February 6, 2013, by and among Wells Fargo, the Arranger and the Borrower and
any other accrued and unpaid fees or commissions due hereunder or under the
other Loan Documents and (B) all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the 2013
Incremental Term Loan Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(ii) PATRIOT Act. The Borrower and each of the Subsidiary Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act.

(iii) No Default. No event shall have occurred and be continuing or would result
from the closing of this Agreement or the other transactions contemplated hereby
that would constitute (A) a Default or Event of Default or (B) a default or
event of default under any other Indebtedness of the Borrower or any of its
Subsidiaries the aggregate outstanding amount of which Indebtedness is in excess
of $20,000,000.

(iv) Representations and Warranties. Each of the representations and warranties
made by each Credit Party in this Agreement, the Credit Agreement and the other
Loan Documents shall be true and correct on and as of the 2013 Incremental Term
Loan Closing Date with the same effect as if made on and as of such date (other
than those representations and warranties that by their terms speak as of a
particular date, which representations and warranties shall be true and correct
as of such particular date).

SECTION 5. Conditions Precedent to Funding and/or Initial Release of 2013
Incremental Term Loan.

(a) Conditions Precedent to Funding Prior to the Online Resources Tender Offer
Closing. The funding of the 2013 Incremental Term Loan prior to the Online
Resources Tender Offer Closing Date, if applicable, shall be subject to the
satisfaction or waiver of each of the following conditions precedent:

(i) the Administrative Agent shall have received a completed and duly executed
2013 Incremental Notice of Borrowing (and in the case of any proposed borrowing
of 2013 Incremental Term Loans within three (3) Business Days of the 2013
Incremental Term Loan Closing Date that will bear interest at the LIBOR Rate,
accompanied by a letter, in form and substance reasonably satisfactory to the
Administrative Agent, indemnifying the 2013 Incremental Term Lenders in the
manner set forth in Section 5.9 of the Credit Agreement) which such notice shall
include a letter of direction executed by the Borrower directing the
Administrative Agent to disburse all of the proceeds of such proposed borrowing
into the 2013 Incremental Escrow Account;

 

11



--------------------------------------------------------------------------------

(ii) the conditions set forth in Sections 6.3(a), 6.3(b) and 6.3(d) of the
Credit Agreement shall be satisfied;

(iii) the Administrative Agent shall have received (A) an escrow agreement, in
form and substance reasonably satisfactory to the Administrative Agent (as
amended, supplemented or otherwise modified from time to time in accordance with
its terms, the “2013 Incremental Escrow Agreement”), duly executed by the
Borrower, the Administrative Agent and the 2013 Incremental Escrow Agent, and
(B) such other agreements as are necessary to grant and perfect the security
interest of the Administrative Agent in the 2013 Incremental Escrow Collateral;
and

(iv) the Borrower shall have paid (A) to the Administrative Agent, the Arranger
and the Lenders any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, all accrued and unpaid 2013 Incremental Term
Loan Unused Fees) and (B) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to the Online
Resources Acquisition Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(b) Conditions Precedent to Funding or Release from Escrow Concurrently with
Online Resources Tender Offer Closing. The funding of the 2013 Incremental Term
Loan (or to the extent the 2013 Incremental Term Loan was previously funded
pursuant to clause (a) above, the release of funds from escrow) on the Online
Resources Tender Offer Closing Date shall, in each case, be subject to the
satisfaction or waiver of each of the following conditions precedent (the date
on which such conditions precedent are satisfied, the “2013 Tender Financing
Date”):

(i) Loan Documentation. The Administrative Agent and the Lenders shall have
received:

(A) supplements to Schedules 7.1(a) and 7.1(b) to the Credit Agreement (to the
extent requested by the Administrative Agent);

(B) to the extent required under the Credit Agreement and the other Loan
Documents, original stock certificates or other certificates evidencing the
Capital Stock pledged pursuant to the Security Documents (including, without
limitation, the Online Resources Shares accepted or purchased pursuant to the
Online Resources Acquisition Documents), together with an undated stock power
for each such certificate duly

 

12



--------------------------------------------------------------------------------

executed in blank by the registered owner thereof or in the case of any
“Uncertificated Security” (as defined in the UCC), an agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
issuer of such Uncertificated Security, the applicable Credit Party or New
Credit Party that is the registered owner of such Uncertificated Security and
the Administrative Agent pursuant to which such issuer agrees to comply with
instructions originated by the Administrative Agent without further consent by
the applicable registered owner of such Uncertificated Security; and

(C) the results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy, tax and intellectual property matters), in form and
substance reasonably satisfactory thereto, made against Online Resources and its
Domestic Subsidiaries under the UCC (or applicable judicial docket) as in effect
in each jurisdiction in which filings or recordations under the UCC should be
made to evidence or perfect security interests in substantially all of the
assets of Online Resources and its Domestic Subsidiaries, indicating among other
things that the assets of Online Resources and its Domestic Subsidiaries are
free and clear of any Lien (except for Permitted Liens).

(ii) Financial Matters.

(A) The Administrative Agent shall have received (1) audited financial
statements of the Online Resources Acquired Business for the fiscal years ended
December 31, 2010 and December 31, 2011 and draft unaudited financial
information for the fiscal year ended December 31, 2012; (2) as soon as internal
financial statements are available to the Online Resources Acquired Business,
unaudited financial statements for any interim period or periods of the Online
Resources Acquired Business ended after the date of the most recent audited
financial statements and more than forty-five (45) days prior to the 2013 Tender
Financing Date; and (3) pro forma financial statements for the Borrower and its
Consolidated Subsidiaries (after giving effect to the Online Resources
Acquisition and the funding of the full principal amount of the 2013 Incremental
Term Loan) for fiscal periods and in such form and with such detail as is
reasonably satisfactory to the Administrative Agent.

(B) The Borrower shall have delivered to the Administrative Agent a certificate,
in form and substance reasonably satisfactory to the Administrative Agent, and
certified as accurate by the chief financial officer of each Credit Party, that
(1) after giving effect to the transactions contemplated hereby (including the
funding of the full principal amount of the 2013 Incremental Term Loan
Commitment), the Borrower and its Subsidiaries (on a Consolidated basis) are
Solvent, (2) to the extent that a fiscal quarter end has occurred prior to the
2013 Tender Financing Date, but after the 2013 Incremental Term Loan Closing
Date, attached thereto are calculations evidencing pro forma compliance with the
financial covenants set forth in Article X of the Credit Agreement (it being
understood that the full principal amount of the 2013 Incremental Term Loan
Commitment shall be deemed to be outstanding Indebtedness on the 2013 Tender
Financing Date for purposes of such pro forma calculations) and (3) the
financial projections previously delivered to the Administrative Agent represent
good faith estimates (using reasonable assumptions) of the financial conditions
and operations of the Borrower and its Subsidiaries.

 

13



--------------------------------------------------------------------------------

(iii) Online Resources Tender Offer.

(A) The Administrative Agent shall have received complete and correct copies of
each Online Resources Acquisition Document certified by the Borrower to be true,
correct and complete copies thereof and such Online Resources Acquisition
Documents shall be in form and substance reasonably satisfactory to the Arranger
(it being acknowledged and agreed that the draft Online Resources Acquisition
Agreement and the draft form of Online Resources Shareholder Agreement provided
to the Arranger by Jones Day via electronic mail at 6:31 p.m. (Eastern) on
January 30, 2013 is deemed to be satisfactory).

(B) (1) All conditions to effecting or consummating (x) the initial acceptance
of Online Resources Shares pursuant to the Online Resources Tender Offer as set
forth in the Online Resources Acquisition Documents and (y) the purchase of the
Online Resources Preferred Shares pursuant to the Online Resources Shareholder
Agreement shall, in each case, have been duly satisfied or the fulfillment of
any such conditions shall have been waived with the consent of the
Administrative Agent and the Arranger.

(2) The Administrative Agent shall have received evidence satisfactory to it
that Online Resources AcquisitionCo shall, substantially concurrently with the
initial funding of the 2013 Incremental Term Loan, (x) accept for payment all
Online Resources Shares tendered and not withdrawn in the Online Resources
Tender Offer and (y) purchase all of the Online Resources Preferred Shares
pursuant to the Online Resources Shareholder Agreement such that after giving
effect to such acceptance and purchase the Capital Stock of Online Resources
that is owned by Online Resources AcquisitionCo will, substantially concurrently
with such funding, represent at least a majority (calculated on a fully-diluted
basis) of the then issued and outstanding Capital Stock of Online Resources and
not less than a majority (calculated on a fully-diluted basis) of the voting
power of the then issued and outstanding Capital Stock of Online Resources
entitled to vote in the election of directors or in shareholder votes generally,
and in each case, in accordance with Applicable Laws and the applicable Online
Resources Acquisition Documents (including, to the extent applicable, the Online
Resources Tender Offer Documents and the Online Resources Shareholder Agreement)
without amendment or waiver or other modification of any of the terms or
conditions thereof (except to the extent such amendment, waiver or modification
(including any consent or discretionary determination as to the satisfaction of
any condition) is not materially adverse to the Arranger or the 2013 Incremental
Term Lenders, it being understood and agreed that any change in (i) the offer
price with respect to the Online Resources Shares above $4.00 per share,
(ii) the aggregate amount of the consideration payable by the Borrower or its
Subsidiaries, including Online Resources AcquisitionCo, with respect to the
transactions contemplated by the Online Resources Acquisition Documents (other
than an increase therein pursuant to the express terms of the Online Resources
Acquisition Documents that does not cause the aggregate amount of such
consideration to exceed the Online Resources Maximum Consideration), (iii) the
third party beneficiary rights (if any) applicable to the Arranger and the 2013
Incremental Term Lenders or (iv) the governing law shall, in each case, be
materially adverse to the Arranger and the 2013 Incremental Term Lenders).

(C) There shall not have occurred, since January 30, 2013, any event that has
resulted in or could reasonably be expected to result in an Online Resources
Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(iv) Consents; Defaults. The Credit Parties shall have received all material
governmental, shareholder and third party consents and approvals necessary (or
any other material consents as determined in the reasonable discretion of the
Administrative Agent) in connection with:

(A) this Agreement and the other Loan Documents; and

(B) the transactions contemplated by the Online Resources Acquisition Documents
(including, without limitation, the consent of the board of directors of Online
Resources);

and, in each case, all applicable waiting periods shall have expired without any
action being taken by any Person that could reasonably be expected to restrain,
prevent or impose any material adverse conditions on any of the Credit Parties
or such other transactions or that could seek or threaten any of the foregoing,
and no law or regulation shall be applicable which in the reasonable judgment of
the Administrative Agent could reasonably be expected to have such effect.

(v) Miscellaneous.

(A) Repayment of Existing Indebtedness. All existing Indebtedness of the Online
Resources Acquired Business (other than Indebtedness permitted to remain
outstanding pursuant to Section 11.1 of the Credit Agreement) shall be repaid in
full and terminated and all collateral security therefor shall be released, and
the Administrative Agent shall have received pay-off letters in form and
substance reasonably satisfactory to it evidencing such repayment, termination
and release; provided that any existing Indebtedness permitted to remain
outstanding pursuant to Section 11.1 of the Credit Agreement shall be on terms
and conditions reasonably satisfactory to the Administrative Agent.

(B) Minimum Liquidity. After giving effect to all Extensions of Credit on the
2013 Tender Financing Date, the Liquidity Amount (which amount, for the
avoidance of doubt, shall not include any amounts which remain in the 2013
Incremental Escrow Account after any release of funds therefrom on such 2103
Tender Financing Date) shall be at least $50,000,000.

(C) Expenses. The Administrative Agent shall have received all out-of-pocket
expenses (to the extent invoiced) that are required to be reimbursed or paid by
the Borrower hereunder or any other Loan Document (including reasonable fees and
expenses of McGuireWoods LLP).

 

15



--------------------------------------------------------------------------------

(D) General. The conditions set forth in Sections 6.3(a), 6.3(b) and 6.3(d) of
the Credit Agreement shall be satisfied (it being understood and agreed that a
release of funds from the 2013 Incremental Escrow Account shall be deemed an
“Extension of Credit” for purposes of such Sections).

(E) Notices and Escrow.

(1) To the extent that the borrowing of the 2013 Incremental Term Loan occurs on
the Online Resources Tender Offer Closing Date, the Administrative Agent shall
have received (x) a completed and duly executed 2013 Incremental Notice of
Borrowing (and in the case of any proposed borrowing of 2013 Incremental Term
Loans within three (3) Business Days of the 2013 Incremental Term Loan Closing
Date that will bear interest at the LIBOR Rate, accompanied by a letter, in form
and substance reasonably satisfactory to the Administrative Agent, indemnifying
the 2013 Incremental Term Lenders in the manner set forth in Section 5.9 of the
Credit Agreement) which such notice shall include a letter of direction executed
by the Borrower directing the Administrative Agent to disburse the proceeds of
such proposed borrowing in an amount not to exceed the 2013 Tender Financing
Amount to an account specified by the Borrower therein and (y) to the extent
there are any 2013 Incremental Excess Proceeds, the 2013 Incremental Escrow
Agreement duly executed by the Borrower, the Administrative Agent and the 2013
Incremental Escrow Agent.

(2) To the extent that the 2013 Incremental Term Loan was previously funded, the
Administrative Agent and the 2013 Incremental Escrow Agent shall have received a
written notice from the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent and the 2013 Incremental Escrow Agent and in
accordance with the terms of the 2013 Incremental Escrow Agreement, requesting
that the 2013 Incremental Escrow Agent release funds from the 2013 Incremental
Escrow Account in an amount not to exceed the 2013 Tender Financing Amount.

SECTION 6. Conditions Precedent to Subsequent Release of Funds in Connection
with Subsequent Offering Periods under the Online Resources Acquisition
Agreement. In addition to the conditions set forth in Sections 4 and 5 above,
any release of funds from the 2013 Incremental Escrow Account after the 2013
Tender Financing Date in connection with the acceptance of tendered Online
Resources Shares during any Subsequent Offering Period under the Online
Resources Acquisition Agreement shall be subject to the satisfaction of each of
the following additional conditions precedent:

(a) Notices. Receipt by the Administrative Agent of a written notice from the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent and the 2013 Incremental Escrow Agent and in accordance with the terms of
the 2013 Incremental Escrow Agreement, requesting that the 2013 Incremental
Escrow Agent release funds from the 2013 Incremental Escrow Account in an amount
not to exceed the sum, without duplication, of (i) the aggregate amount of the
consideration payable by the Borrower or its Subsidiaries, including Online
Resources AcquisitionCo, on the proposed date of release in accordance with the
Online Resources Acquisition Documents, plus (ii) Transaction Costs payable by
the Borrower or its Subsidiaries, including Online Resources AcquisitionCo, on
the proposed date of release in connection with the transactions contemplated by
the Online Resources Acquisition Documents.

 

16



--------------------------------------------------------------------------------

(b) Purchase of Shares. Substantially concurrently with such release of funds,
the Borrower or Online Resources AcquisitionCo shall purchase Online Resources
Shares and, to the extent applicable and required under the Credit Agreement and
the other Loan Documents, deliver original stock certificates or other
certificates evidencing the Online Resources Shares accepted or purchased during
the applicable Subsequent Offering Period, together with an undated stock power
for each such certificate duly executed in blank by the registered owner thereof
or to the extent such Online Resources Shares are “Uncertificated Securities”
(as defined in the UCC), an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, executed by the issuer of such
Uncertificated Security, the applicable Credit Party that is the registered
owner of such Uncertificated Security and the Administrative Agent pursuant to
which such issuer agrees to comply with instructions originated by the
Administrative Agent without further consent by the applicable registered owner
of such Uncertificated Security.

(c) General. The conditions set forth in Sections 6.3(a), 6.3(b) and 6.3(d) of
the Credit Agreement shall be satisfied (it being understood and agreed that a
release of funds from the 2013 Incremental Escrow Account shall be deemed an
“Extension of Credit” for purposes of such Sections).

SECTION 7. Conditions Precedent to Final Release of Funds in Connection with
Online Resources Merger. In addition to the conditions set forth in Sections 4
and 5 above, the final release of funds from the 2013 Incremental Escrow Account
will be subject to the satisfaction of each of the following additional
conditions precedent:

(a) Loan Documentation. The Administrative Agent and the Lenders shall have
received.

(i) a supplement to the Security Documents or a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
Online Resources and its Domestic Subsidiaries (collectively, the “New Credit
Parties”) shall each become a Subsidiary Guarantor and grant a security interest
in all Collateral (subject to the exceptions specified in the Collateral
Agreement) owned by such Subsidiary in support of the Secured Obligations, which
such supplements or joinder agreements shall be in full force and effect;

(ii) supplements to the schedules to the Credit Agreement and the Collateral
Agreement with respect to the New Credit Parties;

(iii) a certificate of a Responsible Officer of each New Credit Party certifying
as to the incumbency and genuineness of the signature of each officer of such
New Credit Party executing Loan Documents (including, without limitation, the
documents referred to in clause (i) above) to which it is a party and certifying
that attached thereto is a true, correct and complete copy of (A) the articles
or certificate of incorporation or formation of such New Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation,
(B) the bylaws or other governing document of such New Credit Party as in effect
on the Online Resources Acquisition Closing Date, (C) resolutions duly adopted
by the board of directors or other governing body of such New Credit Party
authorizing and approving the transactions contemplated hereby and the
execution, delivery and performance of the Loan Documents to which it is a party
(including, without limitation, the documents referred to in clause (i) above),
and (D) each certificate required to be delivered pursuant to Section 7(a)(iv)
below;

 

17



--------------------------------------------------------------------------------

(iv) certificates as of a recent date of the good standing of each New Credit
Party under the laws of its jurisdiction of organization and, to the extent
requested by the Administrative Agent, each other jurisdiction where such New
Credit Party is qualified to do business and, to the extent available and
requested by the Administrative Agent, a certificate of the relevant taxing
authorities of such jurisdictions certifying that such New Credit Party has
filed required tax returns and owes no delinquent taxes;

(v) favorable opinions of counsel to the New Credit Parties addressed to the
Administrative Agent and the Lenders with respect to the New Credit Parties, the
transactions contemplated hereby and by the other Loan Documents (including,
without limitation, the documents referred to in clause (i) above) and such
other matters as the Lenders shall request (which such opinions shall expressly
permit reliance by permitted successors and assigns of the addressees thereof);

(vi) all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon;

(vii) (A) original stock certificates or other certificates evidencing the
Capital Stock pledged pursuant to the Security Documents (including, without
limitation, the Online Resources Shares accepted or purchased pursuant to the
Online Resources Acquisition Documents), together with an undated stock power
for each such certificate duly executed in blank by the registered owner thereof
or in the case of any “Uncertificated Security” (as defined in the UCC), an
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, executed by the issuer of such Uncertificated Security, the applicable
Credit Party or New Credit Party that is the registered owner of such
Uncertificated Security and the Administrative Agent pursuant to which such
issuer agrees to comply with instructions originated by the Administrative Agent
without further consent by the applicable registered owner of such
Uncertificated Security and (B) each original promissory note pledged pursuant
to the Security Documents together with an undated endorsement for each such
promissory note duly executed in blank by the holder thereof; and

(viii) the results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy, tax and intellectual property matters), in form and
substance reasonably satisfactory thereto, made against the New Credit Parties
under the UCC (or applicable judicial docket) as in effect in each jurisdiction
in which filings or recordations under the UCC should be made to evidence or
perfect security interests in substantially all of the assets of such New Credit
Party, indicating among other things that the assets of each such New Credit
Party are free and clear of any Lien (except for Permitted Liens).

(b) Notices. Receipt by the Administrative Agent of a written notice from the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent and the 2013 Incremental Escrow Agent and in accordance with the terms of
the 2013 Incremental Escrow Agreement, requesting that the 2013 Incremental
Escrow Agent release funds from the 2013 Incremental Escrow Account in an amount

 

18



--------------------------------------------------------------------------------

not to exceed the sum, without duplication, of (i) the aggregate amount of the
consideration payable by the Borrower or its Subsidiaries, including Online
Resources AcquisitionCo, on the proposed date of release in accordance with the
Online Resources Acquisition Documents, plus (ii) Transaction Costs payable by
the Borrower or its Subsidiaries, including Online Resources AcquisitionCo, on
the proposed date of release in connection with the transactions contemplated by
the Online Resources Acquisition Documents.

(c) Online Resources Acquisition. The Online Resources Acquisition (including
the Online Resources Merger) shall be consummated substantially concurrently
with the final release of funds from the 2013 Incremental Escrow Account, in
accordance with the Online Resources Acquisition Documents, without giving
effect to any amendments, modifications or waivers to the Online Resources
Acquisition Documents (including any consent or discretionary decision as to
satisfaction of any condition) that are materially adverse to the interests of
the Arranger or the 2013 Incremental Term Lenders (as reasonably determined by
the Arranger, it being understood that, without limitation, any change in
(i) the offer price with respect to the Online Resources Shares above $4.00 per
share, (ii) the amount of the Online Resources Acquisition Consideration (other
than an increase in the amount of the Online Resources Acquisition Consideration
pursuant to the express terms of the Online Resources Acquisition Documents that
does not cause the aggregate Online Resources Acquisition Consideration to
exceed the Online Resources Maximum Consideration), (iii) the third party
beneficiary rights (if any) applicable to the Arranger and the 2013 Incremental
Term Lenders or (iv) the governing law shall, in each case, be deemed to be
materially adverse to the interests of the Arranger and the 2013 Incremental
Term Lenders) unless approved by the Arranger.

(d) Purchase of Shares. Substantially concurrently with such release of funds,
the Borrower shall purchase Online Resources Shares and deliver original stock
certificates or other certificates evidencing the Online Resources Shares
accepted or purchased in connection with the consummation of the Online
Resources Acquisition, together with an undated stock power for each such
certificate.

(e) Consents; Defaults. The Credit Parties (including the New Credit Parties)
shall have received all material governmental, shareholder and third party
consents and approvals necessary (or any other material consents as determined
in the reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and all
applicable waiting periods shall have expired without any action being taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Credit Parties (including, without
limitation, the New Credit Parties) or such other transactions or that could
seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.

(f) Repayment of Existing Indebtedness. Unless otherwise agreed by the
Administrative Agent in its sole discretion, all remaining existing Indebtedness
of the Online Resources Acquired Business shall be repaid in full and terminated
and all collateral security therefor shall be released, and the Administrative
Agent shall have received pay-off letters in form and substance reasonably
satisfactory to it evidencing such repayment, termination and release.

(g) PATRIOT Act. Each New Credit Party shall have provided to the Administrative
Agent and the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with requirements of the PATRIOT Act.

 

19



--------------------------------------------------------------------------------

(h) General. The conditions set forth in Sections 6.3(a), 6.3(b) and 6.3(d) of
the Credit Agreement shall be satisfied (it being understood and agreed that a
release of funds from the 2013 Incremental Escrow Account shall be deemed an
“Extension of Credit” for purposes of such Sections).

(i) Fees and Expenses. The Borrower shall have paid (i) to the Administrative
Agent, the Arranger and the Lenders any other accrued and unpaid fees or
commissions due hereunder and (ii) all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent accrued and unpaid prior to the Online
Resources Acquisition Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

SECTION 8. Covenants. The Borrower shall use commercially reasonable efforts to
deliver to the Administrative Agent and the Lenders, on or prior to the Online
Resources Acquisition Closing Date, evidence of property hazard, business
interruption and liability insurance, evidence of payment of all insurance
premiums for the current policy year of each (with appropriate endorsements
naming the Administrative Agent as lender’s loss payee on all policies for
property hazard insurance and as additional insured on all policies for
liability insurance) and if requested by the Administrative Agent, copies of
such insurance policies; provided that if such insurance related items are not
so delivered by the Online Resources Acquisition Closing Date, the Borrower
agrees to deliver them within fifteen (15) Business Days of such date (or such
later date as may be agreed to by the Administrative Agent in its sole
discretion). The failure of the Borrower to so deliver the foregoing insurance
items within the time period set forth in this Section 8 shall constitute an
Event of Default under the Credit Agreement.

SECTION 9. Agreements Regarding Conditionality and Online Resources
AcquisitionCo.

(a) Without limiting the generality of the provisions of the last paragraph of
Section 13.3 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in Sections 4, 5, 6 or 7 of this Agreement, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the effective date of this Agreement, the date
of borrowing or the date of release of funds from the 2013 Incremental Escrow
Account, as applicable, specifying its objection thereto.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, the parties hereto acknowledge and agree that the 2013 Incremental
Escrow Agent shall be permitted to release funds from the 2013 Incremental
Escrow Account in accordance with any prepayment of the 2013 Incremental Term
Loan without regard to the satisfaction of any of the conditions set forth in
Sections 5, 6 or 7 of this Agreement.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the parties hereto acknowledge and agree that, so long as Online
Resources AcquisitionCo shall own or hold no assets (other than the cash merger
consideration contributed to it to purchase Online Resources Shares or the
Preferred Shares pursuant to the Online Resources Acquisition) and have no
liabilities, it shall not be required to take the actions specified in
Section 9.10(a) or (b) of the Credit Agreement, it being further acknowledged
and agreed that (i) at any time Online Resources AcquisitionCo shall own or hold
any assets (other than the cash merger consideration contributed to it to

 

20



--------------------------------------------------------------------------------

purchase Online Resources Shares or the Preferred Shares pursuant to the Online
Resources Acquisition), including without limitation, any Online Resources
Shares or Preferred Shares or have any liabilities, it shall be deemed at such
time to be a newly created Domestic Subsidiary for purposes of Section 9.10 of
the Credit Agreement and shall be required to take the actions specified in
clauses (a) and (b) thereof within the timeframes specified therein; provided
that nothing in this clause (c) shall relieve the Borrower and its Subsidiaries
from their obligations to join the New Credit Parties upon the consummation of
the Online Resources Merger in accordance with Section 7 above.

SECTION 10. Reference to and Effect on the Loan Documents.

(a) On and after the effectiveness of this Agreement, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as supplemented by this Agreement,
and this Agreement shall constitute a Loan Document.

(b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically supplemented by this Agreement, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.

(c) The execution, delivery and performance of this Agreement shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under the Credit Agreement or any of the other Loan
Documents.

SECTION 11. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and each 2013 Incremental Term Lender that the
following statements are true and correct in all material respects:

(a) Authorization of Agreements. It has the right, power and authority, and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and the performance of the Credit
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement, the Credit Agreement and
each of the other Loan Documents has been duly executed and delivered by the
duly authorized officers of the Borrower, and each such document constitutes the
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

(b) Compliance of Agreements with Laws, etc. The execution, delivery and
performance by the Borrower of this Agreement and the performance by the
Borrower of the Credit Agreement and of the other Loan Documents to which the
Borrower is a party, in accordance with their respective terms and the
transactions contemplated hereby or thereby, do not and will not, by the passage
of time, the giving of notice or otherwise, (i) require any material
Governmental Approval relating to the Borrower or any of its Subsidiaries,
(ii) violate any material provision of Applicable Law relating to the Borrower
or any of its Subsidiaries, (iii) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws or other
organizational documents of the Borrower or any of its Subsidiaries, (iv)

 

21



--------------------------------------------------------------------------------

conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, which could reasonably be expected to have a Material Adverse
Effect, (v) result in or require the creation or imposition of any Lien upon or
with respect to any property now owned or hereafter acquired by such Person
other than Liens arising under the Loan Documents or (vi) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment or the performance of the Credit Agreement or other Loan
Documents other than (A) consents, authorizations, filings or other acts or
consents for which the failure to obtain or make could not reasonably be
expected to have a Material Adverse Effect, (B) consents or filings, if any,
under the UCC and (C) filings with the United States Copyright Office and/or the
United States Patent and Trademark Office.

(c) Representations and Warranties from Credit Agreement. The representations
and warranties contained in Sections 7.1(a), (e) - (k) and (m) - (v) of the
Credit Agreement are and will be true and correct in all material respects on
and as of the effective date of this Agreement to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

(d) Absence of Default. No event has occurred and is continuing that would
constitute an Event of Default or a Default.

(e) Material Adverse Effect. Since December 31, 2011, there has been no material
adverse change in the business, assets, liabilities (contingent or otherwise),
operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, and no event has occurred or condition arisen
that could reasonably be expected to have a Material Adverse Effect.

SECTION 12. Miscellaneous.

(a) Headings. Section and Subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

(b) Applicable Law. ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR IN TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

(c) Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

(d) Agreements of New Lenders. Each 2013 Incremental Term Lender that
immediately prior to the effectiveness of this Agreement is not a Lender under
the Credit Agreement hereby (i) represents and warrants that (A) it has full
power and authority, and has taken all action necessary, to

 

22



--------------------------------------------------------------------------------

execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (B) it
meets the requirements of an Eligible Assignee under the Credit Agreement,
(C) from and after the 2013 Incremental Term Loan Closing Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of its 2013 Incremental Term Loan Commitment and its 2013 Incremental
Term Loan Percentage of the outstanding 2013 Incremental Term Loan, shall have
the obligations of a Lender thereunder, (D) it is sophisticated with respect to
decisions relating to the transactions contemplated by this Agreement and the
other Loan Documents and either it, or the Person exercising discretion in
making its decision to enter into this Agreement, is experienced in such
transactions, (E) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 8.1 thereof and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Agreement and to engage in the
transactions contemplated hereby, (F) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and to engage in the transactions
contemplated hereby, and (G) if it is a Foreign Lender, it has delivered to the
appropriate parties any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by such Foreign
Lender; and (ii) agrees that (A) it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents and
(B) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

[Signature Pages Follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:     ACI WORLDWIDE, INC.     By:  

/s/ Craig Maki

    Name:   Craig Maki     Title:   Executive Vice President and Chief
Development Officer

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent     By:  

/s/ Vanitha Kathrotia

    Name:   Vanitha Kathrotia     Title:   Vice President

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

2013 INCREMENTAL TERM LENDERS:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
2013 Incremental Term Lender and existing Lender     By:  

/s/ Vanitha Kathrotia

    Name:   Vanitha Kathrotia     Title:   Vice President

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a 2013 Incremental Term Lender and existing Lender By:  

/s/ William E. Rurode, Jr.

Name:   William E. Rurode, Jr. Title:   Senior Vice President

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A., as a 2013 Incremental Term Lender and existing Lender By:
 

/s/ James R. Riley

Name:   James R. Riley Title:   SVP – Corporate Banking

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a 2013 Incremental Term Lender and existing
Lender By:  

/s/ Joseph T. Sullivan

Name:   Joseph T. Sullivan Title:   Vice President

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a 2013 Incremental Term Lender and existing Lender By:  

/s/ Robert Urban

Name:   Robert Urban Title:   Director

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a 2013 Incremental Term Lender and existing Lender By:
 

/s/ Matthew C. White

Name:   Matthew C. White Title:   Vice President

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

COMPASS BANK, as a 2013 Incremental Term Lender and existing Lender By:  

/s/ W. Brad Davis

Name:   W. Brad Davis Title:   Senior Vice President

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a 2013 Incremental Term Lender By:  

/s/ Peter Hart

Name:   Peter Hart Title:   Vice President

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a 2013 Incremental Term Lender By:  

/s/ Gregory H. Jones

Name:   Gregory H. Jones Title:   Senior Vice President

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

TD BANK, N.A., as a 2013 Incremental Term Lender By:  

/s/ Shreya Shah

Name:   Ms. Shreya Shah Title:   Senior Vice President

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

COMERICA BANK, as a 2013 Incremental Term Lender By:  

/s/ Gerald R. Finney, Jr.

Name:   Gerald R. Finney, Jr. Title:   Vice President

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

STIFEL BANK & TRUST, as a 2013 Incremental

Term Lender

By:  

/s/ John H. Phillips

Name:   John H. Phillips Title:   Executive Vice President

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

CAPITAL BANK, as a 2013 Incremental Term Lender By:  

/s/ Dilian Schulz

Name:   Dilian Schulz Title:   Senior Vice President

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF OMAHA, as a 2013 Incremental Term Lender By:  

/s/ Sean O’Connell

Name:   Sean O’Connell Title:   Vice President

 

ACI Worldwide, Inc.

Incremental Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

Schedule A

(2013 Incremental Term Loan Commitments)

 

Lender

   2013 Incremental
Term Loan
Commitment  

Wells Fargo Bank, National Association

   $ 25,500,000.00   

RBS Citizens, N.A.

   $ 25,500,000.00   

Sovereign Bank, N.A.

   $ 25,500,000.00   

U.S. Bank National Association

   $ 25,500,000.00   

Fifth Third Bank

   $ 30,000,000.00   

Bank of America, N.A.

   $ 18,000,000.00   

Compass Bank

   $ 10,000,000.00   

HSBC Bank USA, N.A.

   $ 40,000,000.00   

Regions Bank

   $ 40,000,000.00   

TD Bank, N.A.

   $ 20,000,000.00   

Comerica Bank

   $ 10,000,000.00   

Stifel Bank & Trust

   $ 10,000,000.00   

Capital Bank

   $ 10,000,000.00   

First National Bank of Omaha

   $ 10,000,000.00      

 

 

 

Total

   $ 300,000,000.00      

 

 

 